DIXON, Justice
(dissenting).
I respectfully dissent.
In attacking provisions of the Constitution of the State of Louisiana, the plaintiff railroads allege arbitrary discrimination because three parishes contiguous to the river are omitted from the taxing district. These conclusions are treated by the majority as factual allegations. I cannot glean from the pleadings facts from which I can conclude that the legislature was guilty of “flagrant abuse or purely arbitrary action, * * *” Chesebro v. Los Angeles County Flood Control District, 306 U.S. 459, 463, 59 S.Ct. 622, 624, 83 L.Ed. 921, 925 (1939). It is only well-pleaded facts which we accept as true on the trial of an exception, not well-pleaded conclusions of the pleader.
*543It seems to be conceded that if there is a reasonable basis for the exclusion of the three parishes from the district, then our constitutional provision is not unconstitutional. Courts are not relegated to an evidentiary trial before they can take note of the existence of some facts. Among those matters of which judicial cognizance can be taken are the facts of geography (see R.S. 15:422). An atlas discloses that Winn Parish borders on the river for only a few miles. Catahoula and Concordia Parishes contain or are bounded by the Mississippi, Black and Ouachita Rivers, whose navigability we can notice. Concordia’s boundary on Red River is swampy.
These facts which we can notice cannot be overcome by a trial, and they and they alone save the legislative action here involved from the stigma of "flagrant abuse or purely arbitrary action.”
The judgment should be affirmed.